Matter of Preziosi (2017 NY Slip Op 04037)





Matter of Preziosi


2017 NY Slip Op 04037


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

[*1]In the Matter of JOSEPH S. PREZIOSI, an Attorney. (Attorney Registration No. 1922020)

Calendar Date: May 15, 2017

Before: Peters, P.J., Garry, Egan Jr., Clark and Aarons, JJ.


Joseph S. Preziosi, Maywood, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Joseph S. Preziosi was admitted to practice by this Court in 1984 and lists a business address in Jersey City, New Jersey with the Office of Court Administration. Preziosi has applied to this Court, by affidavit sworn to November 5, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Preziosi is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2016 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Preziosi has
submitted correspondence dated May 8, 2017 in which he indicates that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Preziosi has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Preziosi is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation
Peters, P.J., Garry, Egan Jr., Clark and Aarons, JJ., concur.
ORDERED that Joseph S. Preziosi's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Joseph S. Preziosi's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Joseph S. Preziosi is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Preziosi is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Joseph S. Preziosi shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.